


Exhibit 10.33

 

GLOBAL GP LLC

 

AMENDMENT NO. 3 TO

EMPLOYMENT AGREEMENT

 

THIS AMENDMENT NO. 3 TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and
entered into this March 11, 2009 by and between Global GP LLC, a Delaware
limited liability company (the “Company”), and Edward J. Faneuil (the
“Executive”).  Capitalized terms used but not otherwise defined herein shall
have the meanings ascribed to such terms in that certain Employment Agreement,
made as of February 1, 2007, as amended by Amendment No. 1 to Employment
Agreement dated as of December 31, 2008 and by Amendment No. 2 to Employment
Agreement dated as of February 4, 2009, by and between the Company and the
Executive (the “Employment Agreement”).

 

WHEREAS, , the Company and the Executive desire to make certain modifications to
the Employment Agreement as set forth below, and in accordance with Section 18
of the Employment Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, each intending
to be legally bound, hereby agree as follows:

 

1.                                       Amendment to Section 8(b) of the
Employment Agreement.

 

Section 8(b) of the Employment Agreement is hereby amended by deleting such
section in its entirety and replacing it with the following:

 

(b)                                 Termination by the Company Without Cause;
Constructive Termination.  If the Executive’s employment is terminated by the
Company without Cause or by the Executive for Constructive Termination, then the
Company shall pay to the Executive an amount equal to the product of (X) the sum
of (i) the Base Salary as in effect on the Date of Termination, plus (ii) if
such termination occurs within twelve months of a Change of Control, an amount
equal to the target incentive amount under the then applicable short term
incentive plan for the fiscal year in which the termination occurs
(Y) multiplied by two (2) (the “Severance Amount”).  The Executive shall be paid
the Severance Amount in twenty-four (24) consecutive equal monthly installments
commencing on the first day of the month following the Date of Termination. In
addition, the Company shall provide health care continuation coverage benefits
to the Executive pursuant to the Consolidated Omnibus Budget Reconciliation Act
of 1985 (“COBRA”) and shall continue to pay the applicable percentage of the
medical insurance premium the Company pays for active employees towards
Executive’s COBRA coverage during the Executive’s applicable COBRA coverage
period not to exceed a maximum of eighteen (18) months following the Date of
Termination.  The Company’s obligation to provide COBRA benefits to the
Executive shall be subject to the Executive making an effective election in
accordance with COBRA.  In the event that the Executive’s employment is
terminated by the Company without Cause or by the

 

--------------------------------------------------------------------------------


 

Executive for Constructive Termination at any time within three (3) months
before a Change in Control and twelve (12) months following a Change in Control,
then, in addition to the foregoing severance compensation and benefits, the
Executive shall receive 100% accelerated vesting on any and all outstanding
Company options, restricted units, phantom units, unit appreciation rights and
other similar rights (under the LTIP or otherwise) held by the Executive as in
effect on the Date of Termination, such accelerated vesting to occur on the
later of (i) the Date of Termination, or (ii) the date of the Change in
Control.  In exchange for and as a requirement to receive the compensation set
forth in this Section 8(b) of this Agreement, the Executive and Company (and its
affiliates) shall enter into a general release of claims accrued as of the date
thereof in favor of the Company and its affiliates within 45 days following the
Executive’s “separation of service” as defined in Section 409A of the Code.  The
form and scope of such release shall be acceptable to the Company and its
affiliates, the approval of which shall not be unreasonably withheld by the
Company and its affiliates.

 


2.                                       CAPTIONS.  THE CAPTIONS OF THIS
AMENDMENT ARE FOR CONVENIENCE AND REFERENCE ONLY AND IN NO WAY DEFINE, DESCRIBE,
EXTEND OR LIMIT THE SCOPE OR INTENT OF THIS AMENDMENT, OR THE INTENT OF ANY
PROVISION HEREOF.


 


3.                                       CHOICE OF LAW.  THIS AMENDMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF
MASSACHUSETTS, OTHER THAN CONFLICTS OF LAW PROVISIONS THEREOF.


 


4.                                       SEVERABILITY.  THE PROVISIONS OF THIS
AMENDMENT ARE SEVERABLE, AND THE INVALIDITY OF ANY PROVISION SHALL NOT AFFECT
THE VALIDITY OF ANY OTHER PROVISION.


 


5.                                       COUNTERPARTS; FACSIMILE.  THIS
AMENDMENT MAY BE EXECUTED AND DELIVERED BY FACSIMILE SIGNATURE AND IN
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


6.                                       ENTIRE AGREEMENT.  THIS AMENDMENT
CONSTITUTES THE FULL AND ENTIRE UNDERSTANDING AND AGREEMENT BETWEEN THE PARTIES
WITH RESPECT TO THIS AMENDMENT. EXCEPT AS OTHERWISE SPECIFICALLY AMENDED HEREIN,
THE EMPLOYMENT AGREEMENT SHALL REMAIN UNCHANGED, IN EFFECT AND IN FULL FORCE.


 

IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the date
first written above.

 

 

GLOBAL GP LLC

 

 

By:

/s/ Eric Slifka

 

Name:

Eric Slifka

 

Title:

President and Chief Executive Officer

 

 

 

EDWARD J. FANEUIL

 

/s/ Edward J. Faneuil

 

 

2

--------------------------------------------------------------------------------
